Title: To George Washington from Robert Townsend Hooe, 6 April 1785
From: Hooe, Robert Townsend
To: Washington, George

 

sir,
Alexandria [Va.] April 6th 1785.

I am extremely sorry it was not my power to wait on Your Excellency the other day, and Yesterday I found my self so very unwell all day as to be unable to do any thing or would have sent down the Bill. I now enclose one for 2500 Dollars on Mr Sylvanus Dickenson of New York. The Ballance of Major Jenifers draft I will be Collecting together as fast as in my power. I am, sir, Yr Excellencys Most Obt Serv’t

R. Td Hooe

